BISTLINE, Justice,
specially concurring.
Having joined the Court’s opinion, I write only on two points. We allow costs and attorney’s fees to the respondent. At oral argument there seemed to be some misapprehension that the amount allowable for attorneys fees is the sum of $25.00. That sum, however, applies to appeals to district courts and at trial de novo. In my view that limitation is not applicable to appeals taken to this Court from district court final judgments or orders. By so suggesting I hope that the parties are able to avoid litigating that issue.
Our opinion today must be compared with Nelson v. Property Management Services, Inc., 105 Idaho 711, 671 P.2d 1041 (1983). All in one month this Court issues two opinions which in philosophy are poles apart. Today we properly hold that a cor*804poration claimant cannot move its case into district court without having tried it in small claims court. In Nelson the Court approves the setting aside of a corporate defendant’s default and default judgment in district court notwithstanding that the defendant did not in the small claims court establish even a scintilla of a meritorious defense, and moreover, Idaho counsel for the corporate defendant blatantly interfered in the procedures in the small claims court notwithstanding the statutory prohibition absolutely precluding such conduct. The trial bench and bar may well wonder as to what guides “our moving finger.” Omar Khayyam, 1057.